


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment (this "Amendment ") to that certain Employment Agreement
by and between Syniverse Corporation, a Delaware corporation ("Syniverse" and,
together with any Subsidiaries and Affiliates as may employ Executive from time
to time, and any successor(s) thereto, the "Company") and Robert Reich
("Executive") dated March 19, 2015, and amended on May 20, 2015 (the "Employment
Agreement") is entered into this 31st day of August, 2015 (the "Effective Date
of this Amendment"). Unless otherwise specified herein, all capitalized terms
used herein shall have the same meaning given to them in the Employment
Agreement.


WHEREAS, the Company and Executive are parties to the Employment Agreement; and


WHEREAS,each of the Company and Executive wish to amend the Employment Agreement
as herein provided.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive hereby agree to amend
the Employment Agreement as follows:


1.    Amendment to Employment Agreement.


Section 3(e) is hereby amended and restated in its entirety as follows:


"(e)    The Company shall reimburse Executive for all reasonable, documented,
out-of- pocket Relocation Costs incurred by Executive in connection with
Executive's relocation from Honolulu, Hawaii to Tampa, Florida, up to an
aggregate amount equal to $10,000. In addition, the Company shall pay Executive
upon request a one-time gross lump sum relocation bonus in the amount of
$150,000 as an incentive for Executive to relocate to Tampa ("Relocation
Bonus"). If Executive voluntarily resigns from his employment with the Company
without Good Reason or if Executive's employment with the Company is terminated
for Cause in accordance with this Agreement within twelve months from the
Effective Date of this Amendment, Executive shall reimburse the Company for the
Relocation Bonus on a pro-rata basis."


2.    No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.


3.    Acknowledgment. Executive acknowledges and agrees that he has carefully
read this Amendment in its entirety, fully understands and agrees to its terms
and provisions and intends and agrees that it be final and legally binding on
Executive and the Company.


4.    Governing Law; Counterparts. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or Florida or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.










--------------------------------------------------------------------------------




* * * * *


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to the Stock Option Agreement and Grant Notice as of the day and year
first above written.




SYNIVERSE CORPORATION
 
By: /s/ Stephen C. Gray
Stephen C. Gray
President and CEO
 
 
Executive
 
By: /s/ Robert F. Reich
Robert F. Reich





